Case: 1:19-cv-01730 Document #: 36 Filed: 09/08/20 Page 1 of 4 PagelD #:112

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

EVEREST TRANSPORTATION
SYSTEMS, LLC, an Illinois limited
liability company

Plaintiff, Case No. 1:19-cv-01730

v. Honorable Andrea R. Wood

GLOPAK USA CORP.,
a New York corporation,
Defendant.

Nem” eee ee ee Nee Nee” See! eee” See” Sine”

JOINT MOTION FOR ENTRY OF STIPULATED FINAL JUDGMENT
Plaintiff, EVEREST TRANSPORTATION SYSTEMS, LLC and Defendant GLOPAK
USA CORP. jointly move the Court for entry of the Stipulated Final Judgment which is attached
hereto. The parties hereto have fully settled their dispute by entering into a written agreement
that provides for the entry of the attached Stipulated Final Judgment.

Dated: September 8, 2020. Respectfully submitted,

   

   
 

Caer A. Esposito

(847)272-8850
jae@kantorapter.com

Attorney for Plaintiff
Case: 1:19-cv-01730 Document #: 36 Filed: 09/08/20 Page 2 of 4 PagelD #:113

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

EVEREST TRANSPORTATION )
SYSTEMS, LLC, an IIinois limited )
liability company )

Piaintiff, ) Case No. 1:19-cv-01730
)

V. ) Judge: Honorable Andrea R. Wood

)
GLOPAK USA CORP., )
an Illinois corporation, )
Defendant. )

STIPULATED FINAL JUDGMENT

Upon the stipulation and consent of the parties, the Court being advised of the premises,

it is hereby ordered, adjudged and decreed as follows, and the Court makes the following

findings of fact and conclusions of law:

1.

2.

The Court has jurisdiction over the parties and the subject matter.

Venue in this matter is proper in this District.

The Complaint states a claim upon which relief may be granted against Defendant.
The Parties have elected te settle their dispute by entering into a written agreement
that provides for the entry of this Stipulated Final Judgment.

Defendant has entered into this Stipulated Final Judgment freely and without
coercion.

This Stipulated Final Judgment applies to and is binding upon the Defendant and its
successors and assigns. Any change in ownership or corporate status of Defendant,
including, but not limited to, any transfer of assets or real or personal property, shall

in no way alter Defendant’s responsibilities under this Stipulated Final Judgment.

1 of4
Case: 1:19-cv-01730 Document #: 36 Filed: 09/08/20 Page 3 of 4 PagelD #:114

7. Plaintiff and Defendant hereby waive all rights to appeal or otherwise challenge or
contest the validity of this Stipulated Final Judgment.
8. Entry of this Stipulated Final Judgment is in the public interest.
MONETARY JUDGMENT

IT IS ORDERED that:

A. Judgment in the amount of One Hundred and Fifty-Eight Thousand Dollars
($158,000.00) is entered in favor of Plaintiff EVEREST TRANSPORTATION SYSTEMS LLC,
an Illinois limited liability company, and against Defendant GLOPAK USA CORP., a New York
corporation.

B. Interest shall accrue from the date of entry hereof at the rate of interest determined
by 28 U.S.C. § 1961.

C. This Judgment is final for purposes of entry and for registry under 28 U.S.C. § 1963.

SO ORDERED this day of , 2020,

 

Honorable Andrea R. Wood
United States District Judge

20f4
Case: 1:19-cv-01730 Document #: 36 Filed: 09/08/20 Page 4 of 4 PagelD #:115

The parties, by their respective counsel, hereby consent to the entry of the forgoing Stipulated
Final Judgment.

 

 

 

Timothy E. Horton Jennifer A. Esposito

Polales Horton LLP Kantor Apter & Esposito, Ltd.
53 W. Jackson Blvd, Suite 928 666 Dundee Road, Suite 307
Chicago, [lhnois 60604 Northbrook, Illinois 60062
(312) 598-2520 (847)272-8850
thorton@polaleshorton.com jae@kantorapter.com
Attorney for Defendant Attorney for Plaintiff

sof 4
